                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Darren Brady

     v.                                      Case No. 19-cv-147-JL

Whitefield Police Department et al




                                 ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated June 13, 2019.


                                      ____________________________
                                      Joseph N. Laplante
                                      United States District Judge

Date: June 27, 2019

cc: Darren Brady, pro se
